Citation Nr: 1104912	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-45 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to non-service connected burial allowances.


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to November 
1958.  The Veteran died in November 2005.  The appellant is the 
Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran died and was cremated in November 2005.

2.  VA received the appellant's claim for nonservice-connected VA 
burial benefits on February 21, 2008, more than two years after 
the cremation of the body.


CONCLUSION OF LAW

There is no legal entitlement to VA nonservice-connected burial 
benefits.  38 U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 
3.1600, 3.1601 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a Veteran's death is not service-connected, a burial 
allowance may be payable under certain circumstances to cover the 
burial and funeral expenses and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).  Additionally, a plot or interment allowance may be 
payable under the provisions of 38 C.F.R. § 3.1600(f).

Claims for a burial allowance may be executed by "[t]he 
individual whose personal funds were used to pay burial, funeral, 
and transportation expenses."  38 C.F.R.        § 3.1601(a)(1).  
Likewise, 38 C.F.R. § 3.1600(a)(2)(ii) provides that a claim for 
a plot allowance may be executed by "[t]he person(s) whose 
personal funds were used to defray the cost of the plot or 
interment expenses."

Applications for payments of burial and funeral expenses or for a 
plot or interment allowance under 38 C.F.R. § 3.1600 must be 
received by VA within two years after the burial or cremation of 
a Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

In this case, according to the appellant's application for 
nonservice-connected burial benefits, the Veteran was interred in 
November 2005.  VA received the appellant's claim for burial 
benefits in February 2008, more than two years after cremation 
and/or interment.  While the appellant has submitted statements 
indicating that she filed her claim for burial benefits via the 
funeral home in November 2005 and July 2006, there is no evidence 
showing that either the appellant or funeral home filed a claim 
prior to February 2008.  Because the claim was filed more than 
two years after the Veteran's cremation and/or interment, the 
Board finds that the appellant's claim was not timely filed.

In a case such as this, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appellant's claim for VA 
burial benefits is denied.

The Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) imposes obligations on 
VA in terms of its duty to notify and assist claimants.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010).  However, inasmuch as the Board in this decision finds 
that the law, and not the evidence, is dispositive in this case, 
the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); 15 Vet. App. 143 (2001).

ORDER

The claim for nonservice-connected VA burial benefits is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


